J. A21042/20


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA            :     IN THE SUPERIOR COURT OF
                                        :           PENNSYLVANIA
                  v.                    :
                                        :
THOMAS ADAMS,                           :         No. 267 EDA 2020
                                        :
                       Appellant        :


     Appeal from the Judgment of Sentence Entered August 14, 2019,
              in the Court of Common Pleas of Bucks County
             Criminal Division at No. CP-09-CR-0002150-2018


BEFORE: LAZARUS, J., DUBOW, J., AND FORD ELLIOTT, P.J.E.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:            FILED NOVEMBER 16, 2020

     Thomas Adams appeals from the August 14, 2019 judgment of sentence

entered in the Court of Common Pleas of Bucks County, after a bench trial,

following his convictions for one count each of possession with intent to

deliver, conspiracy to possess with intent to deliver, possession of firearm

prohibited, and firearms not to be carried without a license.1 Appellant was

sentenced to 6-20 years’ incarceration, and two concurrent terms of 10 years’

probation. After careful review, we affirm.

     The trial court summarized the relevant facts of this case, as gleaned

from the suppression court hearing, as follows:

           On February 26, 2018, Officer Jason Hill of the
           Bensalem Township Police Department made contact

135 Pa.C.S.A. § 780-113(a)(30), and 18 Pa.C.S.A. §§ 903, 6105(a)(1), and
6106(a)(1), respectively.
J. A21042/20


          with the co[-]defendant, Kevin Hoffner, via cellphone.
          Hoffner was to be the target of a reversal, which is
          where the undercover officer will present himself as a
          drug dealer selling a larger quantity of drugs. Officer
          Hill arranged to sell Hoffner one hundred 30-milligram
          pills of Oxycodone. Hoffner planned to purchase the
          pills, at a reduced rate of $12 per pill, for a total of
          $1,200, then resell the pills individually to make a
          profit.    Officer Hill also determined that Hoffner
          planned to make the purchase with his brother, whom
          he planned to bring to the deal.

          The deal was set to take place the following day, on
          February 27, 2018[,] at approximately 6:00 PM.
          Hoffner and his brother planned to meet Officer Hill at
          the Texas Roadhouse . . . . Prior to actually arriving
          on scene, Officer Hill arranged for surveillance units to
          be present and obtained one hundred placebo
          Oxycodone pills. Surveillance units set up around the
          restaurant parking lot as well as in the Kormon
          apartment complex adjoining the Texas Roadhouse.

          At approximately 6:00 PM that evening, another
          phone call took place between Officer Hill and Hoffner.
          Hoffner told Officer Hill that he would be a little late,
          as he was driving to Croydon to pick up his brother.
          . . . Hoffner also indicated that they would be driving
          a BMW. Ten or 15 minutes later, [Officer Hill] saw a
          BMW pull into the apartment complex parking lot,
          drive around without its lights, and then about ten
          minutes later he saw what he believed to be the same
          BMW pull into the Texas Roadhouse.

          Another phone call took place between Officer Hill and
          Hoffner . . . [and] Officer Hill testified that he could
          hear another male voice in the background while the
          two of them spoke. Once the BMW parked, Officer Hill
          and Hoffner walked to meet each other in the parking
          lot. Officer Hill directed Hoffner to count the money
          out. Hoffner counted out fifty-five twenty-dollar bills.
          Then Hoffner wanted to count the pills. Officer Hill
          began to walk with him back to his car [and he]
          noticed that [Hoffner] had at least one large knife on
          his person, in his pocket. [Hoffner] started to walk


                                    -2-
J. A21042/20


             [Officer Hill] out of line of sight of the surveillance
             team. So at that point [Officer Hill] started to think
             . . . . [that Hoffner] could be setting [him] up to rob
             [him]. As soon as Officer Hill came to this realization,
             he gave the takedown signal.

             Once the takedown signal was given, the officers
             conducting surveillance moved in to apprehend both
             Hoffner and [a]ppellant. Officer Christopher Grayo
             . . . . observed [a]ppellant exit the car. Appellant was
             handcuffed at the car and taken into custody, where
             he was found to be in possession of a weapon, several
             knives, and a cell phone.

             Back     at . . . . headquarters,   [a]ppellant    was
             interviewed by Officers Brian Bielecki and Grayo . . . .
             Officer Bielecki gave [a]ppellant his Miranda[2]
             warnings and had [a]ppellant sign a waiver at 8:38 PM
             that evening. The Miranda form had been initialed
             and signed by [a]ppellant, indicating that he
             understood his rights. The officers did not promise
             anything to [a]ppellant for speaking with them, nor
             did they offer to cut him any breaks if he admitted to
             what he did. Appellant agreed to speak with the
             officers. In addition to the Miranda form, [a]ppellant
             also signed a consent form for the officers to review
             his cell phone at 8:41 PM on February 27, 2018.

             The officers interrogated [a]ppellant for roughly
             15-25 minutes. The interview was not audio or video
             recorded. Appellant admitted that he was partaking
             in this transaction by purchasing the Oxycodone pills,
             the hundred of them. He provided the $1,500, in
             which that he advised Mr. Hoffner was going to be
             middling for him and making approximately . . . $400
             on that transaction. [Appellant] admitted . . . he was
             going to resell those pills for approximately $30 a pill
             once he obtained them . . .[ .] [Appellant] admitted
             that he knew he should not be possessing the firearm
             . . . . [because] he had a previous felony conviction.




2   Miranda v. Arizona, 384 U.S. 436 (1966).


                                      -3-
J. A21042/20


            Approximately one year later, on February 1, 2019,
            Officer Bielecki obtained the search warrant for the
            phone. . . .

Trial court Rule 1925(a) opinion, 3/4/20 at 2-4 (citations to notes of

testimony, exhibits, and quotation marks omitted; some brackets in original).

      The parties incorporated the testimony from the suppression hearing

into the bench trial. (Id. at 4.) It was stipulated that appellant’s prior record

precluded him from owning a firearm. (Id. at 4-5.) Appellant’s text message

exchange with Hoffner was admitted into evidence, and he was found guilty

of the above-noted offenses.

      Appellant was sentenced on August 14, 2019.              He filed a timely

post-sentence motion which was denied. On January 9, 2020, appellant filed

a notice of appeal. The trial court issued an order directing appellant to file a

concise   statement   of    errors   complained   of   on   appeal,   pursuant   to

Pa.R.A.P. 1925(b). Appellant timely complied. Thereafter, the trial court filed

its Rule 1925(a) opinion.

      Appellant raises the following issues on appeal:

            [1].   Did the [trial] court err in holding that
                   appellant’s arrest was supported by probable
                   cause?

            [2].   Did the [trial] court err in finding that
                   appellant’s   statements     were     knowingly,
                   voluntarily, and intelligently made, as the
                   consent was tainted by the illegal arrest?

            [3].   Did the [trial] court err in finding that
                   appellant’s consent to search his phone was



                                       -4-
J. A21042/20


                   knowingly, voluntarily, and intelligently made,
                   as the consent was tainted by the illegal arrest?

            [4].   Did the [trial] court err in finding that the search
                   warrant was valid and supported by probable
                   cause, where the search warrant relied solely on
                   stale information?

Appellant’s brief at 4 (full capitalization omitted).

      Appellant’s first three issues stem from his contention that the trial court

erred in denying his motion to suppress because his arrest was not supported

by probable cause. (Appellant’s brief at 13, 16, 17.) Appellant contends his

illegal arrest tainted the waiver of his Miranda rights and his consent to

search his cellphone, and therefore, his waiver and consent could not have

been knowingly, voluntarily, and intelligently made. (Id. at 17, 18, 20, 21.)

      Our standard of review for challenges to the denial of a suppression

motion:

            is limited to determining whether the suppression
            court’s factual findings are supported by the record
            and whether the legal conclusions drawn from those
            facts are correct.       Because the Commonwealth
            prevailed before the suppression court, we may
            consider only the evidence of the Commonwealth and
            so much of the evidence for the defense as remains
            uncontradicted when read in the context of the record
            as a whole. Where the suppression court’s factual
            findings are supported by the record, we are bound by
            these findings and may reverse only if the court’s legal
            conclusions are erroneous. Where . . . . the appeal of
            the determination of the suppression court turns on
            allegations of legal error, the suppression court’s legal
            conclusions are not binding on an appellate court,
            whose duty it is to determine if the suppression court
            properly applied the law to the facts. Thus, the



                                       -5-
J. A21042/20


            conclusions of law of the courts below are subject to
            our plenary review.

Commonwealth v. McAdoo, 46 A.3d 781, 783-784 (Pa.Super. 2012),

appeal denied, 65 A.3d 413 (Pa. 2013), quoting Commonwealth v.

Hoppert, 39 A.3d 358, 361-362 (Pa.Super. 2012) (citations omitted), appeal

denied, 57 A.3d 68 (Pa. 2012).

      Appellant complains that because he was never identified as Hoffner’s

brother, and the officers did not observe appellant engage in criminal activity,

his arrest was not supported by probable cause, and his statements to police

and the messages from his cellphone should have been suppressed. (See

appellant’s brief at 7, 8, 18, 20.)

      In evaluating appellant’s argument that he was unlawfully arrested, we

take note of the following principles:

            To be lawful, an arrest must be supported by probable
            cause to believe that a crime has been committed by
            the person who is to be arrested. A police officer must
            make a common sense decision whether there is a fair
            probability that a crime was committed by the
            suspect. Whether probable cause exists is a highly
            fact-sensitive inquiry that must be based on the
            totality of the circumstances as viewed through the
            eyes of a prudent, reasonable, cautious police officer
            guided by experience and training. [P]robable cause
            does not involve certainties, but rather the factual and
            practical considerations of everyday life on which
            reasonable and prudent [human beings] act.

Commonwealth v. Wells, 916 A.2d 1192, 1195 (Pa.Super. 2007) (citations

and quotation marks omitted; brackets in original). “It is important to view

all of the facts and the totality of the circumstances in order to avoid rendering


                                      -6-
J. A21042/20

a decision that is totally devoid of [the] commonsensical inferences [that are]

drawn by trained police officers with regard to drug activity.” Id. (citation

and quotation marks omitted; emphasis and brackets in original).

            [T]he inquiry must simply focus on whether the
            relevant facts and circumstances within the arresting
            officer’s knowledge are sufficient to lead any person
            of reasonable caution to conclude that an offense has
            been or is being committed, based on a probability,
            and not a prima facie showing, of criminal activity.

Commonwealth v. Martin, 101 A.3d 706, 722 (Pa. 2014) (citations and

quotation marks omitted).

      We need not discern whether the officer’s belief was more likely correct

than incorrect. See Commonwealth v. Thompson, 985 A.2d 928, 931 (Pa.

2009) (citation omitted).   A probability of criminal activity, rather than a

prima facie showing thereof, is sufficient. Id., citation omitted. To answer

the question of whether probable cause exists, we examine the totality of the

circumstances. Id. (citation omitted).

      Here, the record reflects that Officer Jason Hill is a police officer with

12 years’ experience. (Notes of testimony, 7/9/19 at 7.) For approximately

5½ years, he served as a member of the Special Investigations Unit (“SIU”),

which mainly investigates drug and vice crimes. (Id. at 8.) He has been

involved in over 500 drug-related cases. Officer Hill set up a reversal, to sell

100 Oxycodone pills to Hoffner. (Id. at 9-11.) Hoffner told Officer Hill that

he was purchasing the pills with his brother and that he was bringing his

brother to the deal. (Id. at 11.)


                                     -7-
J. A21042/20

        Although the transaction was scheduled for 6:00 p.m., Hoffner called to

say he would be late because he had to pick up his brother before he met with

Officer Hill. (Id. at 12-13.) Shortly thereafter, Hoffner called and said he was

arriving. (Id. at 17.) Officer Hill could hear Hoffner speaking to another male

while he was on the phone. (Id.) Officer Hill met with Hoffner, who gave the

officer $1,100. (Id. at 18-19.) Hoffner told Officer Hill that he wanted to

make more money on the deal so he was ripping off his brother by having his

brother believe that he was putting up more money than Officer Hill was

asking for. (Id. at 19.) Subsequently, Officer Hill gave the takedown signal

because he observed a large knife in Hoffner’s pocket. (Id. at 19-20.)

        Officer Christopher Grayo is a police officer with 13 years’ experience,

4½ of those years with SIU. (Id. at 26.) He has participated in hundreds of

controlled drug transactions. (Id. at 27.) Officer Grayo was informed that

Hoffner would be arriving in a BMW with another person, whom Officer Grayo

believed was Hoffner’s brother or brother-in-law. (Id. at 29, 35.) When the

BMW arrived, Officer Grayo observed Hoffner exit the driver’s side of the

vehicle, and [a]ppellant exit the passenger side and stand near the car. (Id.

at 31.) When the takedown signal was given, Officer Grayo exited his vehicle

and apprehended appellant. (Id. at 32.)

        The suppression/trial court made extensive findings of fact3 and

concluded:


3 Id. at 87-92.


                                      -8-
J. A21042/20


            that the officers on [the] scene, in particular,
            Officer Hill, as a reasonable individual considering the
            totality of the circumstances and the information
            available to him, had probable cause to believe that
            [appellant] was involved either as a primary person or
            certainly as a co-conspirator in the drug transaction
            that had been set up that evening. And, therefore, at
            the time that [appellant] was taken into arrest [sic],
            the officers possessed probable cause to do so.
Id. at 92. Further, as noted in the trial court’s Rule 1925(a) opinion:

            [Appellant] was not merely present for the reverse
            drug buy, but his co-defendant made officers aware
            ahead of the planned transaction that [a]ppellant
            would be present and a participant in the drug deal.
            Specifically, [a]ppellant’s co-defendant claimed that
            [a]ppellant was putting up at least half of the money
            for the purchase.         Appellant, along with his
            co-defendant, intended to resell the pills to make a
            substantial profit. . . . When officers arrested
            [appellant], he was either in or standing next to the
            co-defendant’s car waiting for the transaction to be
            completed. Therefore, viewing the totality of the
            circumstances, the officers had probable cause to
            place [a]ppellant under arrest.

Trial court’s Rule 1925(a) opinion, 3/4/20 at 8-9.

      Viewing the Commonwealth’s evidence, as well as the uncontradicted

evidence when read in the context of the record as a whole, the record

supports the trial court’s finding that based upon the totality of the

circumstances within Officer Hill’s knowledge, a person of reasonable caution

would conclude that criminal activity was probable.       Under the collective

knowledge doctrine, “probable cause assessment is not focused on a single

officer’s knowledge; rather, probable cause is assessed by aggregating the

knowledge of two or more law enforcement officials working together.”


                                     -9-
J. A21042/20

Commonwealth v. Yong, 177 A.3d 876,882-883 (Pa. 2018).                     Thus,

Officer Hill’s probable cause gave Officer Grayo probable cause to arrest

appellant.   Therefore, because the record supports the trial court’s factual

findings and its legal conclusions drawn from those facts were correct,

appellant’s claim of lack of probable cause to support his arrest fails.

      The sole reason given by appellant in support of his claims that the

waiver of his Miranda rights and his consent to search his cellphone were not

knowing, voluntary, and intelligently made is that his consent was tainted by

his illegal arrest. (Appellant’s brief at 4, 9, 10, 18, 20, 21.) However, “[a]

fruit of the poisonous tree argument requires an antecedent illegality.”

Commonwealth v. Torres, 177 A.3d 263, 276 (Pa.Super. 2017) (citation

omitted), appeal denied, 189 A.3d 375 (Pa. 2018).               Here, no such

antecedent illegality occurred. As explained, appellant was lawfully arrested.

Therefore, his consent was not vitiated, and his subsequent post-Miranda

statements and his cellphone were not fruits of the “poisonous tree.”

Accordingly, appellant’s second and third issues are without merit.

      As his final issue, appellant claims that there was no probable cause to

issue a search warrant for his cellphone because the information relied upon

was stale. (Appellant’s brief at 4, 23, 24.) However, appellant’s motion to

suppress did not raise staleness. (See appellant’s omnibus pretrial motion,

7/30/18.)    This court has held that, “appellate review of [a ruling on]

suppression is limited to examination of the precise basis under which



                                     - 10 -
J. A21042/20

suppression initially was sought; no new theories of relief may be considered

on appeal.”      Commonwealth v. Little, 903 A.2d 1269, 1272-1273

(Pa.Super. 2006) (citation omitted); see also Commonwealth v. Thur, 906
A.2d 552, 566 (Pa.Super. 2006) (“When a defendant raises a suppression

claim to the trial court and supports that claim with a particular argument or

arguments, the defendant cannot then raise for the first time on appeal

different arguments supporting suppression.” (citation omitted)), appeal

denied, 946 A.2d 687 (Pa. 2008). Thus, appellant’s claim is waived for

appellate review purposes.    See Pa.R.A.P. 302(a) (providing “[i]ssues not

raised in the lower court are waived and cannot be raised for the first time on

appeal”).

      Nevertheless, even if we were to find that appellant did not waive his

staleness issue, his claim would warrant no relief. It is well settled that the

extraction of data from a cellphone constitutes a search that requires police

to obtain a search warrant prior to extraction. Riley v. California, 573 U.S.
373 (2014); Commonwealth v. Fulton, 179 A.3d 475 (Pa. 2018).

            It is the duty of a court reviewing an issuing
            authority’s probable cause determination to ensure
            that the magistrate had a substantial basis for
            concluding that probable cause existed. In so doing,
            the reviewing court must accord deference to the
            issuing authority’s probable cause determination, and
            must view the information offered to establish
            probable cause in a common-sense, non-technical
            manner.

            [. . . .]



                                    - 11 -
J. A21042/20


            [Further,] a reviewing court [is] not to conduct a
            de novo review of the issuing authority’s probable
            cause determination, but [is] simply to determine
            whether or not there is substantial evidence in the
            record supporting the decision to issue the warrant.

Commonwealth v. Green, 204 A.3d 469, 480 (Pa.Super. 2019) (citations

omitted; brackets in original).

      “Pennsylvania law establishes that stale information cannot provide

probable cause in support of a [search] warrant.” Commonwealth v. Janda,

14 A.3d 147, 158 (Pa.Super. 2011).

            [The a]ge of the information supporting a warrant
            application is a factor in determining probable cause.
            If too old, the information is stale, and probable cause
            may no longer exist. Age alone, however, does not
            determine staleness. The determination of probable
            cause is not merely an exercise in counting the days
            or even months between the facts relied on and the
            issuance of the warrant.         Rather, we must also
            examine the nature of the crime and the type of
            evidence.

Commonwealth v. Hoppert, 39 A.3d 358, 363 (Pa.Super. 2012), appeal

denied, 57 A.3d 68 (Pa. 2012) (citation omitted); see also Commonwealth

v. Leed, 186 A.3d 405, 413 (Pa. 2018).

            It is generally the case that police must speedily
            execute searches conducted pursuant to a warrant
            because the decision to issue a warrant must be based
            on facts which are closely related in time to the date
            the warrant is issued. However, our Supreme Court
            has recognized that there are times when the facts
            and circumstances presented to the magistrate[,] in
            support of the warrant[,] remain unchanged long after
            the warrant is issued. In instances where the facts
            and circumstances upon which the search warrant was



                                     - 12 -
J. A21042/20


            based remain unchanged with the passing of time,
            probable cause still exists.

Commonwealth v. Knoble, 188 A.3d 1199, 1207 (Pa.Super. 2018)

(citations, quotation marks, footnote, and brackets omitted), appeal denied,

198 A.3d 332 (Pa. 2018).

      In Knoble, supra, police obtained a search warrant to extract data from

Knoble’s cellphone. The phone remained in police custody, and nine months

later, a second extraction of data occurred. Our court found that a

            review of the record reveal[ed] that the facts and
            circumstances supporting the issuance of the
            [original] search warrant remained unchanged at the
            time of the second extraction. [The police] had legally
            seized [Knoble]’s cell phone from [her] residence with
            her consent. [The police] then secured the phone to
            ensure that it remained in its original condition and
            that no one could alter its contents. [Knoble]’s cell
            phone was in police custody during the entirety of the
            relevant period and remained unalterable. It [was],
            thus, evident that the facts and circumstances
            presented to the magistrate who issued the initial
            search warrant did not change. Accordingly, we
            conclude[d] that the [original] search warrant
            authorized the subsequent search and obviated the
            need for the Commonwealth to obtain another
            warrant.

Knoble, 188 A.3d at 1207 (footnote omitted).

      We find the same logic applies to the instant case.      Here, appellant

signed a consent form for the officers to review his cell phone at 8:41 p.m. on

February   27,   2018.     (See   notes   of   testimony,   7/9/19    at   64-67;

Commonwealth Exhibit CS-3.) Appellant also gave the officers his cellphone

number. (See affidavit of probable cause, 2/1/19 at 3.) “While going through


                                    - 13 -
J. A21042/20

[appellant’s] phone, [the officers] found multiple conversations containing

drug talk and drug sales. The conversation between [appellant] and Hoffner

also indicated drug sales as well.” (Id.) The cellphone was then placed in a

plastic bag and preserved in evidence at the Bensalem Township Police

Department, where it remained until February 1, 2019, when the police

applied for a search warrant. (Notes of testimony, 7/9/19 at 75-76.) The

evidence pertaining to the reverse drug buy would have remained unchanged

because the cell phone was untouched while in police custody and probable

cause would not have dissipated.

      Thus, even had appellant properly preserved his staleness issue, we find

the issue to be without merit.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary


Date: 11/16/20




                                    - 14 -